FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      December 17, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
DENEEN R. GAMMONS, Ph.D.,

             Plaintiff-Appellant,

v.                                                         No. 11-1474
                                              (D.C. No. 1:10-CV-01598-REB-MJW)
CITY AND COUNTY OF DENVER;                                  (D. Colo.)
CHIEF OF POLICE GERALD R.
WHITMAN, in his official and individual
capacities; OFFICER STEPHEN
STACK, in his official and individual
capacities; DETECTIVE HENRY P.
GONZALES, in his official and
individual capacities; DETECTIVE
KARA BILSTEIN, in her official and
individual capacities; SGT. KIM HULL,
in her official and individual capacities;
UNKNOWN CITY AND COUNTY OF
DENVER POLICE OFFICERS,
DETECTIVES, AND SERGEANTS,
JOHN DOES 1-10, in their official and
individual capacities,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*
*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before GORSUCH, ANDERSON, and EBEL, Circuit Judges.


      Plaintiff Deneen R. Gammons appeals pro se from the district court’s order

dismissing this civil rights action. She brought the action pursuant to 42 U.S.C.

§ 1983, charging that the defendants had violated her constitutional rights in

connection with a traffic stop and with her subsequent arrest and incarceration. The

district court dismissed all of her claims against the named defendants, finding that

they were time-barred or failed to state a claim. It then separately dismissed her

claims against the “John Doe” defendants.

      On appeal, Dr. Gammons challenges the dismissal of the claims contained in

her first amended complaint charging the defendants with engaging in (1) an

unlawful traffic stop and detention; (2) a false and unlawful arrest; (3) illegal and

unlawful confinement and/or false imprisonment; (4) a civil and/or criminal

conspiracy to violate her constitutional rights; (5) violation of the Constitution’s

Privileges and Immunities Clause; (6) abuse of authority, abuse of process, and

malicious prosecution; (7) assault and battery; (8) outrageous conduct and

intentional/negligent infliction of emotional distress; and (9) defamation. She also

raises issues concerning the impoundment of her vehicle in connection with the

traffic stop. In particular, she complains that the district court erred by not allowing

her any discovery and by not permitting her case to go to jury trial.


                                          -2-
       “We review de novo the dismissal of a complaint for failure to state a claim.”

Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). “[T]o

withstand a motion to dismiss, a complaint must have enough allegations of fact,

taken as true, ‘to state a claim to relief that is plausible on its face.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Thus, in ruling on a motion

to dismiss, a court should disregard all conclusory statements of law and consider

whether the remaining specific factual allegations, if assumed to be true, plausibly

suggest the defendant is liable.” Id.

       “We review de novo the dismissal of an action under Rule 12(b)(6) based on

the statute of limitations.” Hernandez v. Valley View Hosp. Ass’n, 684 F.3d 950, 957

(10th Cir. 2012) (internal quotation marks omitted). We construe liberally the

appellate briefs of litigants proceeding pro se, Cummings v. Evans, 161 F.3d 610, 613

(10th Cir. 1998), but we do not craft their legal arguments for them, Whitney v. New

Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

       Having carefully reviewed the briefs, applicable portions of the record, and the

relevant case law in light of the above-referenced standards, we AFFIRM the district

court’s dismissal of this action for substantially the reasons stated in the district

court’s orders of September 15, 2011, and November 14, 2011.

                                                  Entered for the Court


                                                  Stephen H. Anderson
                                                  Circuit Judge


                                            -3-